REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 27-29, 31-34, and 36-48 are currently pending. Claims 27, 31-33, and 36 are amended. Claims 1-26, 30, and 35 are cancelled. Claims 47 and 48 are newly added. No new subject matter is added. 
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Jonathon Withrow on 8/29/2022.
The application has been amended as follows: 
Claim 27:
In line 3 --- a body including at least one expandable segment that is configured to expand after the device has been sealed against the skin; wherein the at least one expandable segment includes a plurality of expandable segments. 
Allowable Claims
5.	Claims 27-29, 31-34, and 36-48 are allowed. 
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
Claim 27 and 32 is allowable for reciting, inter alia, “the at least one expandable segment includes a plurality of expandable segments.”
As previously presented in the Non-Final Rejection, Riesinger teaches all of the limitations as discussed previously in claim 27. However, Reisinger fails to disclose the at least one expandable segment includes a plurality of expandable segments. The device of Reisinger only teaches a single expandable bellows and not multiple expandable bellows. It would be unreasonable for Reisinger to have multiple expandable bellows because it would alter the negative pressure environment of the wound dressing. There is no prior art that was found to read on the limitation of the claims. Therefore, the combination of limitations are considered allowable. Claim 28-29, 31, and 37-46 is allowable for depending from claim 27.  
Claim 33 is allowable for reciting, inter alia, “a cam mechanism including a cam and a follower configured to cooperate with the cam, wherein the follower is connected with the at least one of the body and the at least one expandable segment, and the biasing element acts on the follower to bias the at least one expandable segment toward the expanded state”.
As previously presented in the Non-Final Rejection, Riesinger teaches the negative pressure device of previously presented claim 27 in combination with Heaton teaching a biasing element connected with the at least one expandable segment (bellows (300) can have a biasing force to expand, see Col. 12 lines 23-37). However, Heaton fails to specifically teach a cam mechanism and a follower to connect to the expandable segment. There is no prior art that was found to read of the combination of limitations of claim 33. Therefore, the combination of limitations are considered allowable. Claims 34, 36, and 47-48 are allowable for depending from claim 33. 
Weilbacher teaches a evacuator system comprising a bellows container (1) having a biasing element (vacuum assist means (39)) (see Figure 2). However, vacuum assist means is not a cam and follower mechanism. Therefore, even in combination with Reisinger, Weilbacher would not read on the limitations of the claim. 
Holmes (GB 2431351 A) teaches a vacuum system (10) comprising a bellows pumping unit (80) having first and second vacuum bellows (82 and 84); the unit (80) further comprising s supporting frame (88) with aperture (90) which couple to a latching member for purpose of keeping the bellows in a compressed state until deployment, see pg.7 lines 35-39). However, the biasing mechanism of Holmes would not read on the cam and follower mechanism as required by claim 33. Therefore, even in combination with Reisinger, Holmes would still not read on the limitations of the claim. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (8/30/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        31 August 2022